Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21, 23-30, 32-39 and 41-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art does not teach or suggest a system for providing fail operational power comprising, inter alia, both a high voltage vehicle battery pack and a low voltage vehicle battery pack redundantly feeding power to a low voltage power network, where the path from the high voltage vehicle power battery pack comprises two series switches, where the intelligent voltage/current sensor is configured to send a signal via the second feedback path to open the second switch in case of a fault in opening the first switch.
Strouse discloses the DC/DC controller with a converter and two series-connected switches.  Strouse does not disclose that the second switch is controlled to be open in response to a fault in opening the first switch.
Claims 23-29 and 41 are allowable as they depend from claim 21.
Regarding claim 30, the claim recites method steps that correspond to claim 21 and is allowable for the same reason.  Claims 32-34 and 42 are allowable as they depend from claim 30.
Regarding claim 35, the claim recites a system that includes the same allowable features as in claim 21.  Claims 36-39 and 43 are allowable as they depend from claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836